DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The highest total for all of the components in the composition is only 93% by weight.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation thermoplastic polymers, and the claim also recites polyamides or polyesters which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation in claim 24, “as molding compounds…” is indefinite.  It is unclear whether the Applicant is claiming a composition for an article.  For the purpose of applying prior art, claim 24 is being interpreted as an intended use of the composition as is presented in claim 25.  


	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 8, 12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) in view of Rosenberger (2008/0004363) and Krause et al. (2013/0190432).
Regarding claims 1, 2, 4, 5, 7, 8, 14-16, 22:  Bauer et al. teach an additive composition, for a polyamide, comprising 30 wt% of glass fibers, 11 wt% of Al salt of diethylphosphinic acid, 0.31 wt% of Al salt of ethylbutylphosphonic acid, 0.07 wt% of Al salt of ethylphosphonic acid, and 5.7 wt% of melamine polyphosphate Melapur 200/70 [Examples].  In terms of the additive mixture, the weight percents are 64 wt% glass fibers, 23 wt% Al salt of diethylphosphinic acid, 0.65 wt% of Al salt of ethylbutylphosphonic acid, 0.15 wt% of Al salt of ethylphosphonic acid, and 12 wt% of melamine polyphosphate.  

However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide or polyester compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of Bauer et al. to provide a laser absorber to the composition.  
Bauer et al. fail to teach the claimed inorganic phosphonate (component E).
	However, Krause et al. teach that adding 5 to 30 wt% of aluminum phosphonate to an analogous flame retardant composition [0053, 0110] for polyamides provides flame retardancy, good mechanical properties, and low polymer degradation [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add aluminum phosphonate in the amount as taught by Krause et al. to the flame retardant mixture in the polyamide composition of Bauer et al. to provide flame retardancy, good mechanical properties, and low polymer degradation.
	The ranges taught above overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Regarding claims 17, 19 and 20:  Since the composition is the same as claimed it will possess the claimed comparative tracking index and glow wire flammability.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claim 18:  Bauer et al. teach a V-0 rating at a thickness of 1.5 mm [Examples].
	Regarding claim 21:  Bauer et al. teach the claimed additives [0084-0102].
	Regarding claim 23:  Bauer et al. fail to teach a scattering additive.
	However, Rosenberger teaches adding 0.5 wt% of a scattering additive that is a white pigment or filler to increase the strength and welding speed [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 wt% of the white pigment or filler scattering additive as taught by Rosenberger to the composition of Bauer et al. to improve the strength and welding speed of the composition.  
.
	
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157), Krause et al. (2013/0190432) and Rosenberger (2008/0004363) as applied to claim 1 above as evidenced by Bauer et al. (2006/0226404). 
Melapur 200/70 has a degree of condensation of 108 as evidenced by Bauer (‘404) [0379].  

Claims 1, 2, 4, 5, 7-9, 12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) in view of Markmann et al. (2009/0036585) and Krause et al. (2013/0190432).
Regarding claims 1, 2, 4, 5, 7-9, 14-16, 22, and 23:  Bauer et al. teach an additive composition, for a polyamide, comprising 30 wt% of glass fibers, 11 wt% of Al salt of diethylphosphinic acid, 0.31 wt% of Al salt of ethylbutylphosphonic acid, 0.07 wt% of Al salt of ethylphosphonic acid, and 5.7 wt% of melamine polyphosphate Melapur 200/70 [Examples].  In terms of the additive mixture, the weight percents are 64 wt% glass fibers, 23 wt% Al salt of diethylphosphinic acid, 0.65 wt% of Al salt of ethylbutylphosphonic acid, 0.15 wt% of Al salt of ethylphosphonic acid, and 12 wt% of melamine polyphosphate.  
Bauer et al. fail to teach a copper compound. 
However, Markmann et al. teach using 80% tin phosphate and 20% copper hydroxide [Examples] as a pigment for laser-writable [0001] polyamide or polyester 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pigment in the amounts as taught by Markmann et al. to the composition of Bauer et al. to provide a laser-writable polyamide or polyester composition. 
Bauer et al. fail to teach the claimed inorganic phosphonate (component E).
	However, Krause et al. teach that adding 5 to 30 wt% of aluminum phosphonate to an analogous flame retardant composition [0053, 0110] for polyamides provides flame retardancy, good mechanical properties, and low polymer degradation [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add aluminum phosphonate in the amount as taught by Krause et al. to the flame retardant mixture in the polyamide composition of Bauer et al. to provide flame retardancy, good mechanical properties, and low polymer degradation.
	The ranges taught above overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12:  Bauer et al. teach an average particle size of from 10 to 100 microns [0018, 0028; Examples; Claim 37].

	Regarding claim 18:  Bauer et al. teach a V-0 rating at a thickness of 1.5 mm [Examples].
	Regarding claim 21:  Bauer et al. teach the claimed additives [0084-0102].
	Regarding claims 24-25:  The composition of Bauer et al. is capable of functioning in the claimed capacity.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157), Krause et al. (2013/0190432) and Markmann et al. (2009/0036585) as applied to claim 1 above as evidenced by Bauer et al. (2006/0226404). 
Melapur 200/70 has a degree of condensation of 108 as evidenced by Bauer (‘404) [0379].  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 5, 7-9 and 12-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 of copending Application No. 16/637833 in view of Rosenberger (2008/0004363).
The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of the copending claims to provide a laser absorber to the composition.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of the copending claims to provide a laser absorber to the composition.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7-9 and 12-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/630524 in view of Rosenberger (2008/0004363).
The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7-9 and 12-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/630502 in view of Rosenberger (2008/0004363).
The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of the copending claims to provide a laser absorber to the composition.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged the unexpected result of very good electrical values, excellent flame retardancy, and good laser markability.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The results are expected.  As shown above, it is known in the art that the claimed copper compounds improve laser markability.  It is expected that adding a flame retardant would improve flame retardancy, and that adding copper would improve electrical values.  
The Applicant has cited Rueger et al. as to the alleged unpredictability of copper laser additives.  This is not persuasive because Rueger et al. only states that copper pyrophosphonate or copper hydroxide phosphate create issues, whereas the copper additives of Rueger et al. cause no problems.  Furthermore, neither Rosenberger nor Markmann disclose that their copper compounds cause any disadvantages in polymer compositions.  
In response to the other predictability arguments, Clauss et al. (2009/0048373) teach a composition comprising PBT, a phosphinate and a copper salt [Examples].  The combination has predictable results.  
The Applicant has not responded properly to the double patenting rejections.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763